United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.D., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, El Paso, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-99
Issued: July 15, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 15, 2005 appellant, through counsel, filed a timely appeal from a
September 23, 2008 decision of an Office of Workers’ Compensation Programs’ hearing
representative who affirmed the denial of her emotional condition claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant sustained a psychiatric condition in the performance of
duty.
FACTUAL HISTORY
On February 27, 2007 appellant, then a 50-year-old immigration enforcement agent, filed
an occupational disease claim alleging that on January 31, 2007 she sustained an emotional
condition when her supervisor advised that she could no longer be accommodated in her lightduty position and that she would be required to repay authorized uncontrollable overtime (AUO)

she had worked since 2005. She alleged that she was told to go home as there was no work
available for her within her restrictions. Appellant stopped work on January 31, 2007. On
February 8, 2007 she first realized her emotional condition was employment related.
By letter dated April 4, 2007, the Office informed appellant that the evidence of record
was insufficient to support her claim. Appellant was advised to submit additional evidence to
support her claim.
In a February 8, 2007 letter, the employing establishment informed appellant that it no
longer had any light-duty positions available to accommodate her physical restrictions. It also
noted that the Union contract regarding light-duty provided that such work was assigned on a
temporary basis based upon availability and necessity to qualified employees. The employing
establishment provided appellant with the options available to her as it no longer had any lightduty positions available to accommodate her restrictions.
On April 30, 2007 Dr. Jose Luis Porras, a treating physician, diagnosed anxiety attacks
which he opined seemed to be related to her work problems and a fear of losing her job.
In a May 1, 2007 letter, Qasem M. Al-Ali, chief immigration enforcement agent, stated
that he advised appellant on January 31, 2007 that there were no positions available for light
duty. He stated that he advised appellant to contact the Office to discuss her options. Mr. Al-Ali
related that appellant was not performing work as an immigration enforcement agent, but doing
administrative work. Appellant would receive a bill for the AUO hours for which she had been
paid but at the same time, the AUO hours worked would be converted to overtime hours for
which she would receive a check.
On May 29, 2007 the Office received a September 6, 2005 e-mail from Steven E. Lino,
who stated that appellant and other people on light duty were “allowed to work [c]ontrol, to
include on AUO, if they are needed.”
By decision dated September 28, 2007, the Office denied appellant’s claim.
By letter dated October 4, 2007, appellant’s counsel requested a telephonic hearing
before an Office hearing representative.
In a decision dated November 19, 2007, the Office hearing representative set aside the
October 4, 2007 decision and remanded the use for development of the evidence regarding
whether the employing establishment’s actions in withdrawing her light-duty job constituted a
compensable factor of employment. The hearing representative determined that the claim was a
traumatic injury rather then an occupational disease as it had occurred during one day.
On December 31, 2007 the employing establishment responded to the Office’s request
for additional information. It noted that the withdrawal of light duty affected all light-duty
personnel. The employing establishment stated that the action taken was a withdrawal of light
duty.

2

By decision dated March 14, 2008, the Office denied appellant’s claim. It found that the
employing establishment’s withdrawal of light-duty was not a compensable factor of
employment.
By letter dated March 21, 2008 appellant’s counsel requested a telephonic hearing before
an Office hearing representative, which was held on July 15, 2008.
By decision dated September 23, 2008, the Office hearing representative affirmed the
denial of appellant’s claim.1 The representative found appellant failed to establish that the
employing establishment acted erroneously in withdrawing her light-duty job.
LEGAL PRECEDENT
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which she claims compensation was caused or
adversely affected by factors of her federal employment.2 To establish her claim that she
sustained an emotional condition in the performance of duty, an employee must submit:
(1) factual evidence identifying employment factors or incidents alleged to have caused or
contributed to her condition; (2) medical evidence establishing that she has an emotional
condition or psychiatric disorder; and (3) rationalized medical opinion evidence establishing that
the identified compensable employment factors are causally related to her emotional condition.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment, but nevertheless does not come within the
concept or coverage of workers compensation. Where the disability results from an employee’s
emotional reaction to her regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.4 On the other hand the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or her frustration from not being permitted to work in a
particular environment or to hold a particular position.5
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
1

The hearing representative noted in a footnote that the Office accepted that appellant developed bilateral carpal
tunnel syndrome under claim number xxxxxx432 as of August 5, 1999. She also noted that a January 25, 2008 letter
advised appellant that her claim had been accepted for a recurrence of disability for the period February 1 to
June 3, 2007.
2

Edward C. Heinz, 51 ECAB 652 (2000); Martha L. Street, 48 ECAB 641 (1997).

3

Judy L. Kahn, 53 ECAB 321 (2002); Ray E. Shotwell, Jr., 51 ECAB 656 (2000); Donna Faye Cardwell, 41
ECAB 730 (1990).
4

5 U.S.C. §§ 8101-8193.

5

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff d on recon., 42 ECAB 566 (1991); Lillian Cutler, 28
ECAB 125 (1976)

3

adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician, when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.6 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.7
As a general rule, an employee’s emotional reaction to administrative or personnel
actions taken by the employing establishment is not covered because such matters pertain to
procedures and requirements of the employer and are not directly related to the work required of
the employee.8 An administrative or personnel matter will be considered to be an employment
factor where the evidence discloses error or abuse on the part of the employing establishment.9
An employee’s frustration from not being permitted to work in a particular environment or to
hold a particular position is not compensable.10
ANALYSIS
Appellant alleged that she sustained an emotional reaction on January 31, 2007 when
advised that her light-duty job was to be terminated and that she would be required to repay the
AUO she had worked since 2005. These allegations involve administrative or personnel actions
that are generally not compensable under the Act absent evidence of error or abuse
Appellant contends that the employing establishment improperly withdrew her light-duty
job and that she would have to repay AUO she had worked from 2005. These are administrative
or personnel matters unrelated to appellant’s regular or specially assigned work duties. Although
the assignment of work duties are generally related to the employment, they are administrative
functions of the employer and not duties of the employee.11 However, the Board has held that an
administrative or personnel matter will be considered to be an employment factor where the
evidence discloses error or abuse on the part of the employing establishment.12 In determining
whether the employing establishment erred or acted abusively, the Board has examined whether
it acted reasonably.13 Appellant contended that the Office’s acceptance of a recurrence of
6

See Charles D. Edwards, 55 ECAB 258 (2004); Norma L. Blank, 43 ECAB 384 (1993).

7

Lori A. Facey, 55 ECAB 217 (2004); Norma L. Blank, supra note 6.

8

Felix Flecha, 52 ECAB 268 (2001).

9

James E. Norris, 52 ECAB 93 (2000).

10

Barbara J. Latham, 53 ECAB 316 (2002).

11

V.W., 58 ECAB ___ (Docket No. 07-234, issued March 22, 2007); see Janet I. Jones, 47 ECAB 345,
347 (1996).
12

K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007).

13

J.C., 58 ECAB ___ (Docket No. 07-530, issued July 9, 2007).

4

disability under claim number xxxxxx432 due to the withdrawal of her light-duty work supports
a finding of error or abuse on the part of the employing establishment. Contrary to appellant’s
contention, the fact that a recurrence claim was accepted based on the withdrawal of light-duty
work does not, in and of itself, establish error or abuse. In accepting a recurrence of disability
under claim number xxxxxx432, the Office followed both the procedure manual and Board
precedent which defines a recurrence of disability to include the withdrawal of light-duty work.14
The employing establishment noted that the withdrawal of appellant’s light-duty impacted not
only her but all employees working light duty. Appellant has not submitted evidence to establish
her allegation that she and one other person were the only ones singled out for withdrawal of
light-duty.15 The Board finds that she submitted insufficient evidence to establish that the
employing establishment erred or acted abusively with regard to the withdrawal of her light-duty
position.
Appellant also alleged that she sustained an emotional reaction as a result of being
informed that she would have to repay AUO she had worked from 2005. The record shows that
appellant was advised that an audit would be conducted regarding AUO she had worked since
2005, as she had been performing administrative duties rather than immigration enforcement
agent work. Any AUO she had worked would be converted to overtime and she would receive a
check for that work. The record contains an e-mail from a Mr. Lino who stated that appellant
and any people working light-duty were permitted to work AUO. However, the status of
Mr. Lino, with the employing establishment is not identified in the e-mail. Appellant was also
informed by Mr. Al-Ali that she would be required to repay AUO for administrative work she
had performed since 2005 but that she would receive a check for those hours as they would be
converted to overtime. There is no evidence to establish that she was incorrectly advised of the
amounts due or, any improper pay adjustment was made as a result of the conversion of the AUO
hours to overtime, that the record is devoid of any evidence of error or abuse on the part of the
employing establishment with respect to the repayment of AUO work performed by appellant
since 2005. Appellant has not established a compensable employment factor under the Act with
respect to these administrative matters.
As appellant failed to establish any compensable factors of employment, the Office
properly denied her claim.16
14

The Office’s procedure manual defines recurrence of disability to include withdrawal of a light-duty
assignment made specifically to accommodate the claimant’s condition due to the work-related injury. See Federal
(FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(b)(1)(c) (May 1997). The procedure
manual also indicates that, to constitute recurrence of disability, the withdrawal of a light-duty position must have
occurred for reasons other than misconduct or nonperformance of job duties. Id. The Board has held that a
claimant’s showing that light-duty work was unavailable constitutes a change in the nature or extent of light-duty
requirements sufficient to establish a recurrence of disability. See J.F., 58 ECAB ___ (Docket No. 06-186, issued
October 17, 2006).
15

See generally Barbara Ambrose, Docket No. 00-324 (issued June 14, 2001) (the Board found appellant failed to
establish that the failure of the employing establishment erred or acted abusively in failing to provide her with lightduty work).
16

As appellant did not establish a compensable employment factor, the Board need not address the medical
evidence of record. See D.L., 58 ECAB ___ (Docket No. 06-2018, issued December 12, 2006); Kathleen A. Donati,
54 ECAB 759 (2003).

5

CONCLUSION
For the foregoing reasons, as appellant has not established any compensable employment
factors under the Act, she has not met her burden of proof in establishing that she sustained an
emotional condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs’ hearing representative dated September 23, 2008 and the Office’s
decision dated March 14, 2008 are affirmed.
Issued: July 15, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

